

 
 

--------------------------------------------------------------------------------

 

787 CUSTOMER SUPPORT DOCUMENT


between


THE BOEING COMPANY


And


AMERICAN AIRLINES, INC.




Supplemental Exhibit CS1 to Purchase Agreement Number 3219




This document contains:


Part 1:                 Boeing Maintenance and Flight Training Programs


Part 2:                 Field and Engineering Support Services


Part 3:                 Technical Information and Materials


Part 4:                 Alleviation or Cessation of Performance


 
Part 5:
Protection of Proprietary Information and Proprietary Materials




P.A. No. 3219                                                                
CS1 Rev.: 3/23/07
BOEING PROPRIETARY


 
 

--------------------------------------------------------------------------------

 



787 CUSTOMER SUPPORT DOCUMENT


Boeing is pleased to provide to Customer the services and support set forth in
this Supplemental Exhibit CS1 will be provided by Boeing to Customer as part of
its continuing commitment to the global support of Boeing’s aircraft and
products during a period commencing with delivery of the first Aircraft and
continuing so long as at least one Aircraft is regularly operated by Customer in
commercial air transport service.


PART 1:                             BOEING MAINTENANCE AND FLIGHT TRAINING
PROGRAMS




1.           Boeing Training Programs.


Boeing will provide maintenance training, cabin attendant training, and flight
training programs to support the introduction of the Aircraft into service as
provided in this Supplemental Exhibit CS1.


1.1           [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]


1.2           In addition to the training provided in Article 1.1, Boeing will
provide to Customer the following training and services:


1.2.1                      [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT];


1.2.2                      [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].


1.2.3
Additional Flight Operations Services:



 
a.
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT];



 
b.
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 
c.
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].



[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].


2.           Training Schedule and Curricula.


2.1           [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].


2.2           [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].


3.           Location of Training.


3.1           [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]. Customer shall
decide on the location or mix of locations for training, subject to space being
available in the desired courses at the selected training facility on the dates
desired.


3.2           If requested by Customer, Boeing will conduct the classroom
portions of the maintenance and flight training (except for the Performance
Engineer training courses) at a mutually acceptable alternate training site,
subject to the following conditions:


3.2.1                      Customer will provide acceptable classroom space,
simulators (as necessary for flight training) and training equipment required to
present the courses;


3.2.2                      [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT];
3.2.3                      Customer will reimburse Boeing for, or, subject to
the terms and conditions mutually agreed upon prior to Boeing providing the
instructors to teach the course, Customer shall provide round-trip
transportation for Boeing’s instructors and shipping of training Materials,
which must be shipped to the alternate training site.


3.2.4                      [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].  Boeing
will use commercially reasonable efforts to notify Customer prior to
commencement of training of any such fees, duties, licenses, permits and similar
charges of which Boeing has knowledge; and


3.2.5                      Those portions of training that require the use of
training devices not available at the alternate site will be conducted at
Boeing's facility or at some other alternate site. Customer will be responsible
for additional expenses, if any, which result from the use of such alternate
site.




4.           Additional Terms and Conditions.


4.1           All training will reflect an airplane configuration defined by
(i)  Boeing’s standard configuration specification for 787 aircraft,
(ii)  Boeing’s standard configuration specification for the minor model of 787
aircraft selected by Customer, and (iii) any Optional Features selected by
Customer from Boeing’s standard catalog of Optional Features. Upon Customer’s
request, Boeing may provide training customized to reflect other elements of
Customer’s Aircraft configuration subject to a mutually acceptable price,
schedule, scope of work and other applicable terms and conditions.


4.2           All training will be provided in the English language. If
translation is required for the Customer’s personnel, Customer will provide
interpreters.


4.3           [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT], Boeing will
transport Customer’s personnel between their local lodgings and Boeing’s
training facility.


4.4           [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]. These foregoing
restrictions will not apply to ferry assistance or revenue service training
services (it being agreed that in conjunction with such services, the number of
hours each Boeing flight instructor works shall be mutually agreed to and shall
be in accordance with FAA rules and regulations).


4.5           Normal Line Maintenance is defined as line maintenance that Boeing
might reasonably be expected to furnish for flight crew training at Boeing's
facility, and will include ground support and Aircraft storage in the open, but
will not include provision of spare parts. Boeing will provide Normal Line
Maintenance services for any Aircraft while the Aircraft is used for flight crew
training at Boeing's facility in accordance with the Boeing Maintenance Plan
(Boeing document D6-82076) and the Repair Station Operation and Inspection
Manual (Boeing document D6-25470). Customer will provide such services if flight
crew training is conducted elsewhere. Regardless of the location of such
training, Customer will be responsible for providing all maintenance items
(other than those included in Normal Line Maintenance) required during the
training, including, but not limited to, fuel, oil, landing fees and spare
parts.


4.6           [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].


4.7           If the flight training is based at Boeing's facility, several
airports in the surrounding area may be used, at Boeing’s option. Unless
otherwise agreed in the flight training planning conference, it will be
Customer's responsibility to make arrangements for the use of such airports.


4.8           If Boeing agrees to make arrangements on behalf of Customer for
the use of airports for flight training, Boeing will pay on Customer's behalf
any landing fees charged by any airport used in conjunction with the flight
training. At least [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] before flight
training, Customer will provide Boeing an open purchase order against which
Boeing will invoice Customer for any landing fees Boeing paid on Customer's
behalf. The invoice will be submitted to Customer [CONFIDENTIAL PORTION OMITTED
AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT], when all landing fee charges have been received and verified.
Customer will pay the invoiced amount to Boeing [CONFIDENTIAL PORTION OMITTED
AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT].


4.9           If requested by Boeing, in order to provide the flight training or
ferry flight assistance, Customer will make available to Boeing an Aircraft
after delivery to familiarize Boeing instructor or ferry flight crew personnel
with such Aircraft. If flight of the Aircraft is required for any Boeing
instructor or ferry flight crew member to maintain an FAA license for flight
proficiency or landing currency, Boeing will be responsible for the costs of
fuel, oil, landing fees and spare parts attributable to that portion of the
flight.



P.A. No. 3219                                                           
CS1                                                                     Rev.:
3/23/07
BOEING PROPRIETARY
1 -




 
 

--------------------------------------------------------------------------------

 

787 CUSTOMER SUPPORT DOCUMENT


PART 2:                      FIELD AND ENGINEERING SUPPORT SERVICES




1.           Field Service Representation.


Boeing will furnish field service representation to advise Customer with respect
to the maintenance and operation of the Aircraft (Field Service
Representatives).


1.1           [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].


1.2           When a Field Service Representative is positioned at Customer’s
facility, Customer will provide, at no charge to Boeing, suitable furnished
office space and office equipment, including internet capability for electronic
access of data, at the location where Boeing is providing Field Service
Representatives. As required, Customer will assist each Field Service
Representative with visas, work permits, customs, mail handling, identification
passes and formal introduction to local airport authorities.


1.3           Boeing’s Field Service Representatives are assigned to various
airports and other locations around the world. Whenever Customer's Aircraft are
operating through any such airport, the services of Boeing's Field Service
Representatives are available to Customer.


1.4           Boeing may from time to time, with Customer’s agreement, provide
additional support services in the form of Boeing personnel visiting Customer’s
facilities to work with Customer’s personnel in an advisory capacity.


2.           Engineering Support Services.


2.1           Boeing will, if requested by Customer, provide technical advisory
assistance from the Seattle area or at a base designated by Customer as
appropriate for any Aircraft or Boeing Product (as defined in Part 1 of Exhibit
C of the AGTA). Technical advisory assistance, provided, will include:


2.1.1                      Analysis of the information provided by Customer to
determine the probable nature and cause of operational problems and suggestion
of possible solutions;


2.1.2                      Analysis of the information provided by Customer to
determine the nature and cause of unsatisfactory schedule reliability and the
suggestion of possible solutions;


2.1.3                      Analysis of the information provided by Customer to
determine the nature and cause of unsatisfactory maintenance costs and the
suggestion of possible solutions;


2.1.4                      Analysis and commentary on Customer's engineering
releases relating to structural repairs not covered by Boeing's Structural
Repair Manual including those repairs requiring advanced composite structure
design;


2.1.5                      Analysis and commentary on Customer's engineering
proposals for changes in, or replacement of, systems, parts, accessories or
equipment manufactured to Boeing's detailed design. Boeing will not analyze or
comment on any major structural change unless Customer's request for such
analysis and comment includes complete detailed drawings, substantiating
information (including any information required by applicable government
agencies), all stress or other appropriate analyses, and a specific statement
from Customer of the substance of the review and the response requested;


2.1.6                      Evaluation of Customer's technical facilities, tools
and equipment for servicing and maintaining 787 aircraft, recommendation of
changes where necessary and assistance in the formulation of an initial
maintenance plan for the introduction of the first Aircraft into service;


2.1.7                      Assistance with the analysis and preparation of
performance data to be used in establishing operating practices and policies for
Customer’s operation of Aircraft;


2.1.8                      Assistance with interpretation of the minimum
equipment list, the definition of the configuration deviation list and the
analysis of individual Aircraft performance;


2.1.9                      Assistance with solving operational problems
associated with delivery and route-proving flights;


2.1.10  Information regarding significant service items relating to Aircraft
performance or flight operations;


2.1.11                      [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT],


2.1.12                      [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].




2.2           [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]:


2.2.1                      Boeing may rely upon the commitment authority of the
Customer's personnel requesting the work.


2.2.2                      As title and risk of loss has passed to Customer, the
insurance provisions of Article 8.2 of the AGTA apply.


2.2.3                      The provisions of the Boeing warranty in Part 2 of
Exhibit C of the AGTA apply.


2.2.4                      Customer will pay Boeing for requested work not
covered by the Boeing warranty, if any.


2.2.5                      The DISCLAIMER AND RELEASE and EXCLUSION OF
CONSEQUENTIAL AND OTHER DAMAGES provisions in Article 11 of Part 2 of Exhibit C
of the AGTA apply.


2.3           [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].







P.A. No. 3219                                                           
CS1                                                                     Rev.:
3/23/07
BOEING PROPRIETARY
2 -




 
 

--------------------------------------------------------------------------------

 

787           CUSTOMER SUPPORT DOCUMENT


PART 3:                      TECHNICAL INFORMATION AND MATERIALS




1.           General.


Materials are defined as any and all items that are created by Boeing or a third
party, which are provided directly or indirectly from Boeing and serve primarily
to contain, convey or embody information. Materials may include either tangible
embodiments (for example, documents or drawings), or intangible embodiments (for
example, software and other electronic forms) of information but excludes
Aircraft Software. Aircraft Software is defined as software that is installed on
and used in the operation of the Aircraft.


Customer Information is defined as that data provided by Customer to Boeing
which falls into one of the following categories: (i) aircraft operational
information (including, but not limited to, flight hours, departures, schedule
reliability, engine hours, number of aircraft, aircraft registries, landings,
and daily utilization and schedule interruptions for Boeing model aircraft);
(ii) summary and detailed shop findings data; (iii) aircraft readiness log data;
(iv) non-conformance reports; (v) line maintenance data; (vi) airplane message
data, (vii) scheduled maintenance data, and (viii) service bulletin
incorporation.


           Upon execution by Customer of Boeing’s standard form Customer
Services General Terms Agreement and Supplemental Agreement for Electronic
Access Boeing will provide to Customer through electronic access certain
Materials to support the maintenance and operation of the Aircraft. Such
Materials will, if applicable, be prepared generally in accordance with Air
Transport Association of America (ATA) iSpec 2200, entitled "Information
Standards for Aviation Maintenance" not covered by iSpec 2200 will be provided
in a structure suitable for the Material’s intended use. Materials will be in
English and in the units of measure used by Boeing to manufacture an Aircraft.


2.           Materials Planning Conferences.


[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].














3.           Technical Data and Maintenance Information.


Boeing will provide technical data and maintenance information equivalent to
that traditionally provided in the following manuals and documents. The format
for this data and information is not yet determined in all cases. Whenever
possible, Boeing will provide such data and information through electronic
access.


 
a)
Flight Operations Information.

 
Airplane Flight Manual

 
Operations Manual and Checklist

 
Weight and Balance Manual

 
Dispatch Deviation Procedures Guide and Master Minimum Equipment List

 
Flight Crew Training Manual

 
Fault Reporting Manual

 
Performance Engineer's Manual

 
Jet Transport Performance Methods

 
FMC Supplemental Data Document

 
Operational Performance Software

 
ETOPS Guide Vol. III

 
Flight Planning and Performance Manual



 
b)
Maintenance Information.

 
Maintenance Manual

 
Wiring Diagram Manual

 
Systems Schematics Manual

 
Structural Repair Manual

 
Component Maintenance Manual

 
Standard Overhaul Practices Manual

 
Standard Wiring Practices Manual

 
Non-Destructive Test Manual

 
Service Bulletins and Index

 
Corrosion Prevention Manual

 
Fault Isolation Manual

 
Power Plant Buildup Manual (except Rolls Royce)

 
All Operators Letters

 
Service Letters

 
Structural Item Interim Advisory

 
Combined Index

 
Maintenance Tips

 
Configuration Data Base Generator User Guide

 
Production Management Data Base

 
Baggage/Cargo Loading Manual





c)  
Maintenance Planning.

Maintenance Review Board Report
 
Maintenance Planning Data Document

 
Maintenance Task Cards and Index

 
Maintenance Inspection Intervals Report

 
ETOPS Guide Vol. II

 
Configuration Maintenance and Procedures for Extended Range Operations



d)           Spares Information.
Illustrated Parts Catalog
Standards Books


e)           Airplane & Airport Information.
 
Facilities and Equipment Planning Document

 
Special Tool & Ground Handling Equipment Drawings & Index

 
Supplementary Tooling Documentation

 
Illustrated Tool and Equipment List/Manual

 
Aircraft Recovery Document

 
Airplane Characteristics for Airport Planning Document

 
Airplane Rescue and Fire Fighting Document

 
Engine Ground Handling Document

 
ETOPS Guide Vol. I



f)           Shop Maintenance.
 
Service Bulletins

 
Component Maintenance Manuals and Index

 
Publications Index

 
Product Support Supplier Directory

Supplier Product Support and Assurance Agreements


g)           Fleet Statistical Data and Reporting.
Fleet Message and Fault Data views, charts, and reports


4.           Advance Representative Materials.


Boeing will select all advance representative Materials from available sources
and whenever possible will provide them through electronic access. Such advance
Materials will be for advance planning purposes only.


5.           Customized Materials.


All customized Materials will reflect the configuration of each Aircraft as
delivered.


6.           Revisions.


6.1           The schedule for updating certain Materials will be identified in
the planning conference. Such updates will reflect changes to Materials
developed by Boeing.


7.           Supplier Technical Data.


7.1           [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].


7.2           The provisions of this Article will not be applicable to items of
BFE.


7.3           Boeing will furnish to Customer a document identifying the terms
and conditions of the product support agreements between Boeing and its
suppliers requiring the suppliers to fulfill Customer's requirements for
information and services in support of the Aircraft.  Boeing will provide
revisions to such document from time to time.


8.           Buyer Furnished Equipment Data.


[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].


9.           Customer's Shipping Address.


From time to time Boeing may furnish certain Materials or updates to Materials
by means other than electronic access. Customer will specify a single address
and Customer shall promptly notify Boeing of any change to that address. Boeing
will pay the reasonable shipping costs of the Materials. Customer is responsible
for any customs clearance charges, duties, and taxes.

P.A. No. 3219                                                                
CS1 Rev.: 3/23/07
BOEING PROPRIETARY
3-




 
 

--------------------------------------------------------------------------------

 



787 CUSTOMER SUPPORT DOCUMENT


PART 4:                      ALLEVIATION OR CESSATION OF PERFORMANCE




Boeing will not be required to provide any services, training or other things at
a facility designated by Customer if any of the following conditions exist:


 
1.
a labor stoppage or dispute at such facility is in progress involving Customer;



 
2.
wars or warlike operations, riots or insurrections in the country where the
facility is located;



 
3.
any condition at the facility which, in the opinion of Boeing, is detrimental to
the general health, welfare or safety of its personnel or their families;



 
4.
the United States Government refuses permission to Boeing personnel or their
families to enter into the country where the facility is located, or recommends
that Boeing personnel or their families leave the country.



Boeing will not be required to provide any Materials, services, training or
other things at a facility designated by Customer if the United States
Government refuses permission to Boeing to deliver such Materials, services,
training or other things to the country where the facility is located.


After the location of Boeing personnel at the facility, Boeing further reserves
the right, upon the occurrence of any of such events, to immediately and without
prior notice to Customer relocate its personnel and their families.







P.A. No. 3219                                                                
CS1 Rev.: 3/23/07
BOEING PROPRIETARY
4-1




 
 

--------------------------------------------------------------------------------

 



787 CUSTOMER SUPPORT DOCUMENT


PART 5:                      PROTECTION OF PROPRIETARY INFORMATION
AND PROPRIETARY MATERIALS




1.           General.


All Materials provided by Boeing to Customer and not covered by a Boeing CSGTA
or other agreement between Boeing and Customer defining Customer's right to use
and disclose the Materials and included information will be covered by and
subject to the terms of the AGTA as amended by the terms of the Purchase
Agreement. Title to all Materials containing, conveying or embodying
confidential, proprietary or trade secret information (Proprietary Information)
belonging to Boeing or a third party (Proprietary Materials), will at all times
remain with Boeing or such third party. Customer will treat all Proprietary
Materials and all Proprietary Information in confidence and use and disclose the
same only as specifically authorized in the AGTA as amended by the terms of the
Purchase Agreement.


2.           License Grant.


2.1           So long as Customer owns and operates at least one 787 Aircraft,
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]


2.2           [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].



P.A. No. 3219                                                                
CS1                                                                 Rev.:
3/23/07
BOEING PROPRIETARY
5-
 
 

--------------------------------------------------------------------------------

 





3.           Use of Proprietary Materials and Proprietary Information.


Customer is authorized to use Proprietary Materials and Proprietary Information
for the purpose of: (a) operation, maintenance, repair, or modification of
Customer's Aircraft for which the Proprietary Materials and Proprietary
Information have been specified by Boeing and (b) development and manufacture of
training devices and maintenance tools for use by Customer (c) the manufacture
or redesign of any spare part when permitted under the provisions of the
Customer Services General Terms Agreement between Boeing and Customer, and then
only to the extent expressly permitted therein.  Upon the resale or lease of any
Aircraft by Customer, the purchaser or lessee of such Aircraft may receive from
Customer and may use any Documents furnished hereunder, subject, however, to the
foregoing limitations and any applicable requirements of Article 9 of the AGTA.


4.           Providing of Proprietary Materials to Contractors.


Customer is authorized to provide Proprietary Materials to Customer's
contractors for the sole purpose of (a) maintenance, repair, or modification of
Customer's Aircraft for which the Proprietary Materials have been specified by
Boeing. In addition, Customer may provide Proprietary Materials to Customer's
contractors for the sole purpose of (b) developing and manufacturing training
devices (c) manufacture or redesign of any spare part when permitted under the
provisions of the Customer Services General Terms Agreement between Boeing and
Customer, and then only to the extent expressly permitted therein; and (d)
developing training programs as contemplated by Part 1 Section 4 herein and (e)
maintenance tools for Customer's use. Before providing Proprietary Materials to
its contractor, Customer will first obtain a written agreement from the
contractor by which the contractor agrees (a) to use the Proprietary Materials
only on behalf of Customer, (b) to be bound by all of the restrictions and
limitations of this Part 5, and (c) that Boeing is a third party beneficiary
under the written agreement. Customer agrees to provide copies of all such
written agreements to Boeing upon request, and Customer will cooperate with all
reasonable requests of Boeing in connection with enforcing any breach of those
agreements by a contractor. A sample agreement acceptable to Boeing is attached
as Appendix V to the AGTA.


5.           Providing of Proprietary Materials and Proprietary Information to
Regulatory Agencies.


5.1           When and to the extent required by a government regulatory agency
having jurisdiction over Customer or an Aircraft, Customer is authorized to
provide Proprietary Materials and to disclose Proprietary Information to the
agency for use in connection with Customer's operation, maintenance, repair, or
modification of such Aircraft. Customer agrees to take all reasonable steps to
prevent the agency from making any distribution, disclosure, or additional use
of the Proprietary Materials and Proprietary Information provided or disclosed.
Customer further agrees to notify Boeing immediately upon learning of any (a)
distribution, disclosure, or additional use by the agency, (b) request to the
agency for distribution, disclosure, or additional use, or (c) intention on the
part of the agency to distribute, disclose, or make additional use of
Proprietary Materials or Proprietary Information.


5.2           In the event of an Aircraft or Aircraft systems-related incident,
the Customer may suspend, or block access to Customer Information pertaining to
its Aircraft or fleet. Such suspension may be for an indefinite period of time.


6.           Training Materials.


Training Materials will be provided for each student.  Such Materials may be
used only for either (i) the individual student’s reference or (ii) Customer’s
provision of training to individuals directly employed by the Customer.







P.A. No. 3219                                                                
CS1                                                                 Rev.:
3/23/07
BOEING PROPRIETARY
5-
 
 

--------------------------------------------------------------------------------

 
